DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on December 16, 2020
Claims 1-7 and 9-16 are under examination.   

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “computer program code are configured to”.  Please note that "program code” is software per se, which is nonstatutory.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 and 15 recites the limitation “the home public land mobile network,”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (USP: 2013/0268604), in view of Andreasen et al. (USP: 2009/0207757). 

As per Claim 1 Gupta teaches a method, comprising: 
receiving a request, at a short message service function, to associate an access management function to the short message service function (See abstract See Fig. 5 Paragraph 0029 a short message service (SMS) communication in a packet switched (PS) domain of an evolved packet system (EPS) network. The SGSN can be used to provide PS based SMS ); and
 accepting the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Gupta may not explicitly disclose an access management function 
Andreasen discloses an access management function (Paragraph 0030, 0040  address assignment can be handled by the AMF in conjunction with the NACF (e.g., the DHCP-server).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include access management function as taught by Andreasen for reliability, to ensure that the AMF may be responsible for registration management (e.g., for registering UE 1101, etc.), connection management, reachability management, mobility management, and lawful interception of AMF-related events.

As per Claim 2 Gupta - Andreasen teaches the method of claim 1, further comprising: retrieving short message service subscription data and providing a location update to user data management upon receiving the request and prior to accepting the request (Paragraph  0042, 0051  the SMS in SGSN can be performed as follows. The Attach/Routing Area Update (RAU) procedures that it offers SMS in SGSN the MME can forward the "SMS-only" indication in the location update procedure to the HSS. ).

(Paragraph 0042-0043, 0050 "SMS in SGSN" as the combined Attach/RAU. The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only".).

As per Claim 4 Gupta teaches a method, comprising:
 requesting a short message service, to associate an to the short message service function (See abstract See Fig. 5 Paragraph 0029 a short message service (SMS) communication in a packet switched (PS) domain of an evolved packet system (EPS) network. The SGSN can be used to provide PS based SMS ); and receiving an acceptance of the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Gupta may not explicitly disclose an access management function 
Andreasen discloses an access management function (Paragraph 0030, 0040  address assignment can be handled by the AMF in conjunction with the NACF (e.g., the DHCP-server).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include access management function as taught by Andreasen for reliability, to ensure that the AMF may be responsible for registration management (e.g., for registering UE 1101, etc.), connection management, reachability management, mobility management, and lawful interception of AMF-related events.


As per Claim 5 Gupta - Andreasen teaches the method of claim 4, further comprising: 
receiving an attach message that includes an indication that short message service is required, wherein the request for the association is based on receiving the indication (Paragraph 0042-0043, 0050 "SMS in SGSN" as the combined Attach/RAU. The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only".). 


As per Claim 6 Gupta - Andreasen teaches the method of claim 4, further comprising: sending an accept response to the attach message after receiving acceptance of the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").

As per Claim 7 Gupta teaches the method of claim 4, further comprising: obtaining an address of the short message service function from a user data management where the short message service function is located in the home public land mobile network, wherein the request is sent using the obtained address (Paragraph 0034 The Gateway GPRS Support Node (GGSN) is the node that is accessed by the packet data network (PDN) after evaluation of the Packet Data Protocol (PDP) address. )
Gupta may not explicitly disclose in the home public land mobile network
Andreasen discloses in the home public land mobile network (Paragraph 0058 a local breakout for a Home Public Land Mobile Network (HPLMN) for 3GPP and a Visited Public Land Mobile Network (VPLMN) for TISPAN..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include access management function as taught by Andreasen for flexibility, to ensure that the a Configured NSSAI may be configured in a UE by a home PLMN ( HPLMN) for each PLMN.


8.    (Cancelled)

As per Claim 9 Gupta teaches an apparatus, comprising: 
at least one processor (Paragraph 0107 processor); and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to (Paragraph 0107 the computing device may include a processor, a storage medium ), with the at least one processor, cause the apparatus at least to receive a request, at a short message service function (Paragraph 0029, 0030 The SGSN can be used to provide SMS), to associate an access management function to the short message service function (See abstract See Fig. 5 Paragraph 0029 a short message service (SMS) communication in a packet switched (PS) domain of an evolved packet system (EPS) network. The SGSN can be used to provide PS based SMS ); and accept the (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Gupta may not explicitly disclose an access management function 
Andreasen discloses an access management function (Paragraph 0030, 0040  address assignment can be handled by the AMF in conjunction with the NACF (e.g., the DHCP-server).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include access management function as taught by Andreasen for reliability, to ensure that the AMF may be responsible for registration management (e.g., for registering UE 1101, etc.), connection management, reachability management, mobility management, and lawful interception of AMF-related events.


As per Claim 10 Gupta - Andreasen teaches the apparatus of claim 9, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to retrieve short message service subscription data and providing a location update to user data management upon receiving the request and prior to accepting the request (Paragraph  0042, 0051  the SMS in SGSN can be performed as follows. The Attach/Routing Area Update (RAU) procedures that it offers SMS in SGSN the MME can forward the "SMS-only" indication in the location update procedure to the HSS. ).


As per Claim 11 Gupta - Andreasen teaches the apparatus of claim 9, wherein the request is based on an attach message that includes an indication that short message service is required (Paragraph 0042-0043, 0050 "SMS in SGSN" as the combined Attach/RAU. The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only".).

As per Claim 12 Gupta teaches an apparatus, comprising:
 at least one processor  (Paragraph 0107 processor); and
 at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to request a short message service function (Paragraph 0029, 0030 The SGSN can be used to provide SMS), to associate an access management function to the short message service function (See abstract See Fig. 5 Paragraph 0029 a short message service (SMS) communication in a packet switched (PS) domain of an evolved packet system (EPS) network. The SGSN can be used to provide PS based SMS ) and receive an acceptance of the request (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Gupta may not explicitly disclose an access management function 
Andreasen discloses an access management function (Paragraph 0030, 0040  address assignment can be handled by the AMF in conjunction with the NACF (e.g., the DHCP-server).)
access management function as taught by Andreasen for reliability, to ensure that the AMF may be responsible for registration management (e.g., for registering UE 1101, etc.), connection management, reachability management, mobility management, and lawful interception of AMF-related events.

As per Claim 13 Gupta - Andreasen teaches the apparatus of claim 12, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to receive an attach message that includes an indication that short message service is required, wherein the request for the association is based on receiving the indication (Paragraph 0050 The MME can indicate in the Attach/TAU Accept message that the IMSI attach is for "SMS-only").


As per Claim 14 Gupta - Andreasen teaches the apparatus of claim 12, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to send an accept response to the attach message after receiving acceptance of the request (Paragraph  0042, 0051  the SMS in SGSN can be performed as follows. The Attach/Routing Area Update (RAU) procedures that it offers SMS in SGSN the MME can forward the "SMS-only" indication in the location update procedure to the HSS. ).

As per Claim 15 Gupta - Andreasen teaches the apparatus of claim 12, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to obtain an address of the short message service function from a user data management where the short message service function is located in the home public land mobile network, wherein the request is sent using the obtained address(Paragraph 0034 The Gateway GPRS Support Node (GGSN) is the node that is accessed by the packet data network (PDN) after evaluation of the Packet Data Protocol (PDP) address. )
Gupta may not explicitly disclose in the home public land mobile network
Andreasen discloses in the home public land mobile network (Paragraph 0058 a local breakout for a Home Public Land Mobile Network (HPLMN) for 3GPP and a Visited Public Land Mobile Network (VPLMN) for TISPAN..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include access management function as taught by Andreasen for flexibility, to ensure that the a Configured NSSAI may be configured in a UE by a home PLMN ( HPLMN) for each PLMN.
 

As per Claim 16 Gupta - Andreasen teaches a computer program product embodied on a non-transitory computer-readable medium, said medium encoding instructions for performing a process, the process comprising the method according to claim 1 (Paragraph 0107 machine-readable storage medium wherein, when the program code is loaded into and executed by a machine )

17.    (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/SYED ALI/Examiner, Art Unit 2468